DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on September 30, 2021. Claims 1-3, 6-9, and 15-26 are pending in the application. Claim 21 is withdrawn, and claims 1-3, 6-9, 15-20, and 22-26 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 15-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elibol et al. (US 2013/0281325 A1) and further in view of Ikeda et al. (US 2017/0146510 A1).
Regarding claim 1, Elibol teaches a device (a nanogap transducer, Fig. 1, para. [0015]), the device comprising:
a substrate having a top surface (a semiconductor substrate 105 and a second dielectric layer 110 having a top surface, Fig. 1, para. [0015]; Examiner interprets both the semiconductor substrate 105 and the second dielectric layer 110 together to read on the claimed substrate);
a first electrode disposed on and in contact with a first portion of the top surface of the substrate (a first electrode 115 disposed on and in contact with a first portion of the top surface of the substrate comprising the second dielectric layer 110 and the semiconductor substrate 105, Fig. 1, para. [0015]);
a first dielectric layer disposed on and in contact with a second portion of the top surface of the substrate (a first dielectric layer 117 disposed on and in contact with a second portion of the top surface of the substrate comprising the second dielectric layer 110 and the semiconductor substrate 105, Fig. 1, para. ([0016]), wherein a top surface of the first dielectric layer and a top 
a second electrode (a second electrode 120, Fig. 1, para. [0015]).
Elibol teaches wherein a first portion of the second electrode 120 is disposed on and in contact with the top surface of the substrate comprising the second dielectric layer 110 and the semiconductor substrate 105 (Fig. 1, para. [0015]), and therefore fails to teach wherein a first portion of the second electrode is disposed on and in contact with the top surface of the first dielectric layer. However, Ikeda teaches a device for determining a sequence of a biopolymer wherein the device comprises a nanogap between two nanoelectrodes (para. [0005]) like that of Elibol. Ikeda teaches that the two nanoelectrodes form a nanogap that is substantially planar, and that the top of the first nanoelectrode and the top of the dielectric oxide are coplanar (Fig. 2, para. [0017], [0058]), like that of Elibol. Ikeda teaches that the dielectric oxide extends to the sides of the device such that a portion of the second nanoelectrode is disposed on and in contact with the same dielectric oxide to form the planar nanogap defined by the first nanoelectrode, the dielectric oxide, and the second nanoelectrode (Fig. 2, para. [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first dielectric layer of Elibol to extend to the sides of the device such that the first portion of the second electrode is disposed on and in contact with the top surface of the extended first dielectric layer as taught by Ikeda because it can further prevent the conductive second electrode from interfering with the proper operation of the semiconductor of the substrate (Ikeda, Fig. 2, para. [0046], [0053], [0058]), since Modified Elibol comprises the extended first dielectric layer 117 and the second dielectric layer 110 between the first portion of second electrode 120 and the semiconductor substrate 105.

a gap defined by the top surface of the first electrode, a bottom surface of the second electrode, the top surface of the first dielectric layer, a first side surface of the second electrode, and a second side surface of the second electrode (the gap is defined by the top surface of the first electrode 115, a bottom surface of the second electrode 120, the top surface of the extended first dielectric layer 117, a first side surface of the second electrode 120, and a second side surface of the second electrode 120, Elibol, Fig. 1, para. [0015]-[0016], Ikeda, Fig. 2, para. [0058], see modification supra), wherein a width of the gap corresponds to a size of the linear biomolecule (a DNA molecule is attached to the cavity/gap between the electrodes, para. [0028] & [0034]-[0036]; Examiner interprets the limitation “corresponds to a size of the linear biomolecule” to mean that the width of the gap can accommodate the linear biomolecule);
wherein:
the substrate comprises a second dielectric layer in contact with a bottom surface of the first electrode (the substrate comprises the second dielectric layer 110 in contact with a bottom surface of the first electrode 115, Fig. 1, para. [0015]);

the second dielectric layer is in contact with the bottom surface of the first dielectric layer (the second dielectric layer 110 is in contact with the bottom surface of the first dielectric layer 117, Fig. 1, para. [0015]-[0016]).
The limitations “sequencing a linear biomolecule using quantum tunneling” and “a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Elibol teaches that the nanogap transducer can sequence a DNA molecule (para. [0033] & [0038]), so the nanogap transducer is capable of the recitation “sequencing a linear biomolecule using quantum tunneling.” Modified Elibol also teaches that a single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer and that the electrodes are biased at a redox potential so that a current flow is detected at the electrode surfaces when the redox species is present (para. [0038]), so the width of the gap is capable of the recitation “a quantum tunneling current is transmitted between the 
Examiner further notes that the limitation “a part of the linear biomolecule is present in the gap” is with respect to an article worked upon (linear biomolecule) and not a positively recited element of the device. Inclusion of the material or article worked upon (linear biomolecule) by a structure (device) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 2, Modified Elibol teaches wherein the substrate comprises a semiconductor substrate on which the second dielectric layer is disposed (the substrate comprises the semiconductor substrate 105 on which the second dielectric layer 110 is disposed, Fig. 1, para. [0015]).
Regarding claim 3, Modified Elibol teaches wherein the width of the gap is 0.8 to 5.0 nm (the height of the gap is less than 500 nm, Fig. 1, para. [0015]). Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05(I).
Regarding claim 6, Modified Elibol teaches that the shape of the first electrode 115 and the second electrode 120 is a circle (Fig. 2, para. [0017]). Modified Elibol fails to teach wherein the first electrode and the second electrode are oriented orthogonally to one another. However, Modified Elibol teaches that other shapes are possible for electrodes 115 and 120, such as rectangular (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second electrodes of Modified Elibol to be orthogonal rectangles in order to yield the predictable result of a nanogap between the electrodes (para. [0015] & [0017]). Generally, the configuration of the claimed first and 
Regarding claim 7, Modified Elibol teaches circuitry electrically coupled to the first electrode and the second electrode (the nanogap transducer is equipped with circuitry for individually addressing the electrodes, para. [0027]).
The limitations “apply the voltage across the first electrode and the second electrode” and “measure: the quantum tunneling current transmitted between the first electrode and the second electrodes; the voltage across the first electrode and the second electrode; or an impedance between the first electrode and the second electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Elibol teaches that the circuitry is for driving the electrodes at selected voltages (para. [0027]), so the circuitry is capable of the recitation “apply the voltage across the first electrode and the second electrode.” Modified Elibol also teaches current-sensing circuits (para. [0027]), so the circuitry is capable of the recitation “measure: the quantum tunneling current transmitted between the first electrode and the second electrodes; the voltage across the first electrode and the second electrode; or an impedance between the first electrode and the second electrode.”
Regarding claim 8, Modified Elibol teaches wherein the first electrode and the second electrode each individually comprises a material selected from a group consisting of metals, semiconductors, carbon, conductive ceramics, and conductive polymers (the first electrode 115 and the second electrode 120 are comprised of a conducting material such as gold, Fig. 1, para. [0016]).
Regarding claim 9, Modified Elibol teaches wherein the first dielectric layer comprises a material selected from the group consisting of oxides, dielectric ceramics, polymers, carbonates, glasses, and minerals (the first dielectric layer 117 comprises a dielectric material such as silicon dioxide, Fig. 1, para. [0016]).
Regarding claim 15, Modified Elibol teaches a sequencing method (sequencing a single nucleic acid molecule, para. [0038]) comprising:
a) providing the device according to claim 1 (see rejection of claim 1 supra);
b) applying the voltage across the first electrode and the second electrode (the electrodes of the nanogap transducer are oppositely biased at the redox potential of the redox species, para. [0038]);
c) introducing the part of the linear biomolecule into the gap (the single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer, para. [0038]);
d) measuring: the quantum tunneling current transmitted between the first electrode and the second electrode; and/or the voltage across the first electrode and the second electrode; and/or an impedance between the first electrode and the second electrode (a current flow is detected at the electrode surfaces, para. [0038]; Examiner interprets “and/or” to mean “or”); and
e) identifying, based on the measured quantum tunneling current, the measured voltage, or the measured impedance, the part of the linear biomolecule introduced into the gap (the 
Regarding claim 16, Modified Elibol teaches wherein:
the bottom surface of the second electrode is between the first side surface of the second electrode and the second side surface of the second electrode (the bottom surface of the second electrode 120 is between the first side surface of the second electrode 120 and the second side surface of the second electrode 120, Fig. 1, para. [0015]),
a first edge of the bottom surface of the second electrode is a first edge of the first side surface of the second electrode (a first edge of the bottom surface of the second electrode 120 is a first edge of the first side surface of the second electrode 120, Fig. 1, para. [0015]), and
a second edge of the bottom surface of the second electrode is a first edge of the second side surface of the second electrode (a second edge of the bottom surface of the second electrode 120 is a first edge of the second side surface of the second electrode 120, Fig. 1, para. [0015]).
Regarding claim 17, Modified Elibol teaches wherein the first electrode is disposed within a cavity of the first dielectric layer such that two side surfaces of the first electrode contact the first dielectric layer (the first electrode 115 is disposed within a cavity of the first dielectric layer 117 such that two side surfaces of the first electrode 115 contact the first dielectric layer 117, Fig. 1, para. [0016]).
Regarding claim 18, Modified Elibol teaches wherein an edge of the top surface of the first electrode contacts an edge of the top surface of the first dielectric layer (an edge of the top surface of the first electrode 115 contacts an edge of the top surface of the first dielectric layer 117, Fig. 1, para. [0016]).
Regarding claim 19, Modified Elibol teaches wherein a second edge of the first side surface of the second electrode contacts the top surface of the first dielectric layer (a second edge of the first side surface of the second electrode 120 contacts the top surface of the extended first dielectric layer 117, Elibol, Fig. 1, para. [0015]-[0016], Ikeda, Fig. 2, para. [0058], see modification supra).
Regarding claim 20, Modified Elibol teaches wherein a second edge of the second side surface of the second electrode contacts the top surface of the first dielectric layer (a second edge of the second side surface of the second electrode 120 contacts the top surface of the extended first dielectric layer 117, Elibol, Fig. 1, para. [0015]-[0016], Ikeda, Fig. 2, para. [0058], see modification supra).
Regarding claim 22, Modified Elibol teaches the first dielectric layer 117 comprising a dielectric material such as silicon dioxide (Fig. 1, para. [0016]). Modified Elibol fails to teach wherein the first dielectric layer comprises a piezoelectric element comprising a material. However, Ikeda teaches a piezoelectric material between a substrate and an electrode (Fig. 14A, para. [0006] & [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the first dielectric layer of Modified Elibol with a piezoelectric material as taught by Ikeda in order to yield the predictable result of adjusting the gap between nanoelectrodes to an ideal spacing (Ikeda, para. [0072]). MPEP § 2143(1)(B).
Regarding claim 23, Modified Elibol teaches the first dielectric layer 117 and the second dielectric layer 110 (Fig. 1, para. [0015]). Modified Elibol does not explicitly teach wherein the first dielectric layer and the second dielectric layer comprise different materials. However, because Modified Elibol teaches a finite set of options for dielectric materials (silicon dioxide, 
Regarding claim 24, Modified Elibol teaches wherein the first electrode consists of gold (the first electrode 115 is comprised of gold, Fig. 1, para. [0016]).
Regarding claim 25, Modified Elibol teaches a via, wherein the via is disposed through the second dielectric layer and is electrically coupled to the first electrode (a via 125, wherein the via 125 is disposed through the second dielectric layer 110 and is electrically connected to the first electrode 115, Fig. 1, para. [0015]).
Regarding claim 26, Modified Elibol teaches that the shape of the first electrode 115 and the second electrode 120 is a circle (Fig. 2, para. [0017]). Modified Elibol fails to teach wherein the second electrode is positioned orthogonal to the first electrode. However, Modified Elibol teaches that other shapes are possible for electrodes 115 and 120, such as rectangular (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second electrodes of Modified Elibol to be orthogonal rectangles in order to yield the predictable result of a nanogap between the electrodes (para. [0015] & [0017]). Generally, the configuration of the claimed first and second electrodes was a matter of choice which a person of ordinary skill in the art would have found obvious .
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that neither Elibol nor Ikeda teaches that a second portion of the second electrode is suspended over the first electrode, wherein the second portion suspended over the first electrode is continuous. Applicant asserts that the second electrode 120 of Elibol includes an access hole, so the portion of the second electrode 120 suspended over the first electrode 115 is not continuous. Applicant asserts that Ikeda also does not teach or suggest a portion of a second electrode suspended over the first electrode to be continuous, and instead teaches away from the portion of the second electrode being continuous because the second electrode in Ikeda is a cantilevered structure to allow adjustment of the electrodes using temperature, so the second electrode of Ikeda is required to be non-continuously suspended over the first electrode.
Examiner respectfully disagrees. The claimed limitation “a second portion” is broad, and the broadest reasonable interpretation of a second portion is any portion of the second electrode that is suspended over the first electrode and is continuous. In this case, Examiner interprets a second portion of the second electrode 120 of Elibol to be to the portion of the second electrode 120 to the left of the access hole. Thus, the second portion or left portion of the second electrode 120 is suspended over the first electrode and is continuous, as shown by Fig. 1. Since the base reference Elibol teaches this specific feature, then Ikeda is not required to teach it.

Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first dielectric layer of Elibol to extend to the sides of the device such that the first portion of the second electrode is disposed on and in contact with the top surface of the extended first dielectric layer as taught by Ikeda because it can further prevent the conductive second electrode from interfering with the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gardner (US 2016/0187282 A1): a nanogap channel 105, an electrode 110L and a dielectric layer 130 have top surfaces that are coplanar, an electrode 110U suspended over the electrode 110L wherein the electrode 110U is continuous (Fig. 1B).
Ikeda (US 2016/0320364 A1): a substrate 102, a first electrode 103 and an insulating layer 107 have top surfaces that are coplanar, a second electrode 104 is disposed on and in contact with the top surface of the insulating layer 107 and the second electrode 104 has a continuous portion suspended over the first electrode 103 (Figs. 12A-12B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794